Citation Nr: 0216603	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to May 
1999. 

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran entitlement 
to service connection for diabetes mellitus.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  The medical evidence does not show that the veteran has 
been diagnosed with diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 
3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  In addition, certain disorders - 
such as diabetes mellitus - may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

I.  Service Connection for Diabetes Mellitus

The veteran contends that she currently suffers from diabetes 
mellitus as a result of her active service, and that service 
connection for her disability is appropriate.  After a review 
of the evidence, the Board finds that her contention is not 
supported by the record, and that her claim for service 
connection for diabetes mellitus must fail.

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for diabetes mellitus.  
According to the veteran's separation examination report 
dated in May 1999, the service examiner noted that the 
veteran had a family history of diabetes and elevated glucose 
levels.  No diagnosis of diabetes was made, however.

The post-service medical records are also negative for a 
diagnosis of diabetes mellitus.  VA examined the veteran in 
September 1999.  According to the report, the VA examiner 
specifically noted that the veteran had no evidence of 
diabetes mellitus.  Glucose tolerance test results from 
October 1999 showed only one elevated level of glucose during 
multiple readings and no diagnosis of diabetes mellitus.  

The Board acknowledges that the veteran maintains that she 
has hyperglycemia and diabetes mellitus.  The veteran has not 
demonstrated, however, that she has the medical expertise 
that would render competent her statements as to the 
relationship between active military service, the claimed 
disability, and her current symptoms.  Her opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 3.303 with 
respect to the relationship between events incurred during 
service and her current complaints of diabetes mellitus and 
elevated glucose levels.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In fact, she appears to indicate in her 
substantive appeal, received by the RO in October 2001, that 
she has not been diagnosed by a medical professional.  
Instead, she maintains that, in her lay opinion, the evidence 
of record is sufficient to show that she has diabetes 
mellitus.

Statements submitted by the veteran, however, do qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2).  

In comparison, competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1).  
Competent medical evidence is considered more probative than 
competent lay evidence.  Therefore, the Board finds that the 
medical evidence of record, which indicates that the veteran 
has not been diagnosed with diabetes mellitus, has more 
probative weight than the veteran's lay statements.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for diabetes mellitus.  The competent medical 
evidence of record does not contain a diagnosis of diabetes 
mellitus.  In fact, the September 1999 VA examiner noted that 
there was no evidence that the veteran had diabetes mellitus.  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303; Cuevas, 3 Vet. App. at 548; Rabideau, 2 Vet. App. at 
143.  In the absence of proof of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claim 
for entitlement to service connection for diabetes mellitus.  
The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder. 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information or evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability.  
The record must also establish that the veteran suffered an 
event, injury or disease in service or symptoms of a disease 
listed in 38 C.F.R. § 3.309 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for a presumption.  
Finally, the file must indicate that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  In this 
case, competent medical evidence does not list a diagnosis of 
the claimed disability of diabetes mellitus or indicate that 
the veteran's symptoms of elevated glucose levels are in any 
way associated to her military service.  Moreover, the 
veteran was provided a general medical VA examination in 
September 1999 in order to evaluate her claimed disability 
and symptoms.  As noted above, the VA examiner concluded that 
there was no evidence of diabetes mellitus.     
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c).  In 
this regard, the RO sent the veteran a letter dated in March 
2001, which notified the veteran of the type of evidence 
necessary to substantiate her claim.  It also informed her 
that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

This case differs from Quartuccio, 16 Vet. App. 183, in which 
the Court vacated and remanded the Board's decision for VA to 
obtain additional records, i.e., Social Security records, and 
noted that communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  In 
this case, there is no additional development needed.  
Consequently, any defect in such notice would not prejudice 
the veteran in this instance.  The Board finds that VA's 
duties to assist the claimant

and to notify her of the evidence necessary to substantiate 
her claim have been satisfied.


ORDER

Service connection for diabetes mellitus is denied.



		
	CHRISTOPHER J. GEARIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

